Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are currently pending in the instant application. Claims 1-15 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2018/063028, filed on May 18, 2018 and claims benefit of Foreign Application EPO 17172237.4, filed on May 22, 2017. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 11, 2019, January 27, 2020, March 9, 2020, April 28, 2020, June 15, 2020, October 19, 2020 and January 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,689,340.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    628
    699
    media_image1.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image2.png
    900
    755
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    376
    338
    media_image3.png
    Greyscale

Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims are drawn to a genus formula I whereas the issued patent’s claims are drawn to species compounds which fall in the genus formula I of the instant application. 
Finding Prima Facie Obviousness
	The genus compound of the instant application encompasses the specific compounds of the issued patent’s claims.  The scope of the compounds in the patented claims 1-8 and the scope of the claims 1-15 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 1-15.  As a result, the claims are rejected 

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-8, 10-18, 20 and 21-24 of copending US application 16/614,715.  This is a provisional obviousness-type double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants’ elected subject matter is 
    PNG
    media_image1.png
    628
    699
    media_image1.png
    Greyscale


Determining the Scope and Content of the Copending Application
Claim 1 of the copending application claims 

    PNG
    media_image4.png
    629
    719
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    256
    641
    media_image5.png
    Greyscale

Ascertaining the Differences Between the Instant Application and the Copending Application
The claims of the copending application are drawn to a broader compound 
genus than the claims of the instant application and the copending application encompasses the elected subject matter of the instant application. In the copending application the bicyclic group can be 
    PNG
    media_image6.png
    149
    362
    media_image6.png
    Greyscale
whereas the bicyclic group in the instant application can only be 
    PNG
    media_image7.png
    77
    127
    media_image7.png
    Greyscale
.

Finding Prima Facie Obviousness
	As mentioned above, the genus compound of the instant application is encompassed by the broader genus compound in the copending application’s claims 1, 

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-17 of copending US application 16/893,685.  This is a provisional obviousness-type double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants’ elected subject matter is 
    PNG
    media_image1.png
    628
    699
    media_image1.png
    Greyscale


Determining the Scope and Content of the Copending Application
Claim 1 of the copending application claims 

    PNG
    media_image8.png
    601
    718
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    552
    695
    media_image9.png
    Greyscale

Ascertaining the Differences Between the Instant Application and the Copending Application
The claims of the copending application are drawn to compound species which are encompassed by the genus compound of the instant application.

Finding Prima Facie Obviousness
	As mentioned above, the genus compound of the instant application encompasses various species found in the copending application’s claims.  The further limiting claims 16 and 17 in the copending application shows preference to and reads on the scope of the elected subject matter of claim 1, for example, in the instant 

IV.	Objections

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  claims 2 and 4 should have the term “and” in between the last two structures listed in the claim. 


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626